



Exhibit 10.16




RECEIVABLES FINANCING AGREEMENT AMENDMENT NO. 4


This Receivables Financing Agreement Amendment No. 4 (this “Amendment”), dated
as of August 23, 2018, among DAVEY RECEIVABLES LLC, an Ohio limited liability
company, as Borrower (together with its successors and assigns, the “Borrower”);
THE DAVEY TREE EXPERT COMPANY, an Ohio corporation, in its individual capacity
(“Davey Tree”) and as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); PNC BANK, NATIONAL
ASSOCIATION, as LC Bank (in such capacity, together with its successors and
assigns in such capacity, the “LC Bank”); and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as Administrative Agent (in such capacity together with its successors
and assigns in such capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
are party to that certain Receivables Financing Agreement dated as of May 9,
2016 (as amended prior to the date hereof, the “Financing Agreement”).


WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
hereby agree to make certain amendments to the Financing Agreement pursuant to
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, the Borrower, the Servicer, the LC Bank, and
the Administrative Agent hereto agree as follows:


SECTION 1. DEFINITIONS. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.


SECTION 2. AGGREGATE COMMITMENT INCREASE. The Borrower hereby requests that the
Aggregate Facility Limit Increase become effective on the date on which the
conditions to this Amendment are satisfied (the “Aggregate Facility Limit
Increase Date”), and after giving effect to such requested Aggregate Facility
Limit Increase, the Commitment of the LC Bank shall be $70,000,000.


The requested Aggregate Facility Limit Increase shall be effective on the
Aggregate Facility Limit Increase Date. On the Aggregate Facility Limit Increase
Date, the Borrower hereby agrees to pay to the LC Bank a fee equal to the amount
set forth in the Fee Letter dated as of the date hereof.


SECTION 3. AMENDMENTS.


(a)
Schedule II of the Financing Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as set forth on Schedule II
attached hereto.



(b)
Schedule IV of the Financing Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as set forth on Schedule IV
attached hereto.








--------------------------------------------------------------------------------





SECTION 4. CONSENT REGARDING RECEIVABLES PURCHASE AGREEMENT. Each of the
Borrower, Davey Tree, in its capacity as an Originator and the Administrative
Agent hereby consent, as of the date hereof, to the amendment and restatement of
Exhibit E to the Receivables Purchase Agreement in the form of Exhibit E
attached hereto.


SECTION 5. REPRESENTATIONS OF THE BORROWER AND THE SERVICER. Each of the
Borrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement and any other Transaction Documents to
which it is a party are true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct as of such earlier date).


SECTION 6. CONDITIONS PRECEDENT. This Amendment and the Aggregate Facility Limit
Increase shall become effective and be deemed effective as of the date first
written above upon the satisfaction of the following conditions precedent:


(a)
the Administrative Agent shall have received a fully executed counterpart of
this Amendment;



(b)
the Administrative Agent shall have received a fully executed counterpart of
that certain Fee Letter dated as of the date hereof, and all fees due
thereunder;



(c)
all expenses referred to in Section 3.11 of the Financing Agreement shall have
been paid to the extent invoiced;



(d)
each representation and warranty of the Borrower and the Servicer contained
herein or in any other Transaction Document (after giving effect to this
Amendment) shall be true and correct (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date); and



(f) no Unmatured Event of Default or Event of Default shall have occurred and be
continuing.


SECTION 7. POST-CLOSING COVENANT. Within 30 days of the date hereof (as such
date may be extended by the Administrative Agent in its sole discretion), the
Borrower shall have delivered to the Administrative Agent fully executed
counterparts of that certain Deposit Account Control Agreement with Wells Fargo
Bank, National Association, as depositary bank, in form and substance
satisfactory to the Administrative Agent.


SECTION 8. COUNTERPARTS. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.


SECTION 9. SEVERABILITY. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.





--------------------------------------------------------------------------------





SECTION 10. GOVERNING LAW AND JURISDICTION. The provisions of the Financing
Agreement with respect to governing law, jurisdiction, and agent for service of
process are incorporated in this Amendment by reference as if such provisions
were set forth herein.


SECTION 11. MISCELLANEOUS. For the avoidance of doubt, this Amendment shall
constitute a Transaction Document.


[Signatures appear on following page.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.




DAVEY RECEIVABLES LLC
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
THE DAVEY TREE EXPERT COMPANY,
as the Servicer and an Originator
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
 
Title:
Treasurer
 






--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
 
Title:
Senior Vice President










--------------------------------------------------------------------------------





SCHEDULE II


LOCK-BOXES, COLLECTION ACCOUNTS AND COLLECTION ACCOUNT BANKS




LOCKBOXES
KeyBank National Association
 
KeyBank National Association
 





COLLECTION ACCOUNT
KeyBank National Association
 
Wells Fargo Bank, National Association
 








--------------------------------------------------------------------------------





SCHEDULE IV
EXCLUDED RECEIVABLES
Any Receivable originated by Davey Resource Group, Inc., an Ohio corporation.1 


























































































1 
The Administrative Agent shall receive an opinion regarding true sale and
non-consolidation matters with respect to Davey Resource Group, Inc. prior to
any of its Receivables being included as a “Receivable” under the Transaction
Documents.






--------------------------------------------------------------------------------







EXHIBIT E
EXCLUDED RECEIVABLES
None.





